                IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                         SOUTHERN DIVISION

 SOUTHERN INDUSTRIAL
 CONTRACTORS, LLC                                                        PLAINTIFF

 v.                                               CAUSE NO. 1:17CV255-LG-JCG

 NEEL-SCHAFFER, INC.; T.L.
 WALLACE CONSTRUCTION, INC;
 THOMPSON ENGINEERING, INC.;
 CH2M HILL, INC.; W. G. YATES &
 SONS CONSTRUCTION
 COMPANY; ROY ANDERSON
 CORP.; YATES ANDERSON, JV;
 QUALITY ENGINEERING
 SERVICES, INC.; and MISSISSIPPI
 STATE PORT AUTHORITY AT
 GULFPORT                                                            DEFENDANTS

    MEMORANDUM OPINION AND ORDER DENYING QUALITY
ENGINEERING SERVICES, INC.’S MOTION FOR SUMMARY JUDGMENT

      BEFORE THE COURT is the [194] Motion for Summary Judgment filed by

the defendant Quality Engineering Services, Inc. (QES) in this lawsuit that arose

out of a construction project at the Port of Gulfport, Mississippi. The parties have

fully briefed the Motion. After reviewing the submissions of the parties, the record

in this matter, and the applicable law, the Court finds that the Motion for Summary

Judgment must be denied, because QES has not met its initial burden of

demonstrating that material facts are not in dispute.

                                  BACKGROUND

      The plaintiff, Southern Industrial Contractors, LLC, served as the general

contractor for the West Pier Facilities project at the Port of Gulfport, Mississippi. It
filed this lawsuit against the project’s owner, Mississippi State Port Authority

(MSPA)1, as well as the project’s consultants and engineers — Neel-Schaffer, Inc.,

CH2M, T.L. Wallace Construction, Inc., Thompson Engineering, Inc., W.G. Yates &

Sons Construction Company, Roy Anderson Corp., Yates Anderson, JV, and QES.

Southern Industrial alleges that these defendants failed to provide notice of a large

underground debris field at the project site. Southern Industrial claims it was

required to excavate the debris, which made the project much more expensive and

time-consuming. QES filed the present Motion for Summary Judgment.

                                   DISCUSSION

        A motion for summary judgment may be filed by any party asserting that

there is no genuine issue of material fact and that the movant is entitled to prevail

as a matter of law on any claim. Fed. R. Civ. P. 56. The movant bears the initial

burden of identifying those portions of the pleadings and discovery on file, together

with any affidavits, which it believes demonstrate the absence of a genuine issue of

material fact. Celotex Corp. v. Catrett, 477 U.S. 317, 325 (1986). Once the movant

carries its burden, the burden shifts to the non-movant to show that summary

judgment should not be granted. Id. at 324-25. The non-movant may not rest upon

mere allegations or denials in its pleadings but must set forth specific facts showing




1   MSPA has yet to make an appearance in this lawsuit.

                                          -2-
the existence of a genuine issue for trial. Anderson v. Liberty Lobby, Inc., 477 U.S.

242, 256-57 (1986).

I. SOUTHERN INDUSTRIAL’S BREACH OF CONTRACT CLAIM

      No contract existed between QES and Southern Industrial, but Southern

Industrial asserts that it is a third-party beneficiary of the contract between QES

and MSPA. It argues that QES breached its duty to notify other contractors on the

project of the debris field that caused extra expense and delay during the project.

“Third-party-beneficiary status arises from the terms of the contract.” Simmons

Hous., Inc. v. Shelton ex rel. Shelton, 36 So. 3d 1283, 1286 (Miss. 2010).

      In order for a third person beneficiary to have a cause of action, the
      contracts must have been entered into for his benefit, or at least such
      benefit must be the direct result of the performance within the
      contemplation of the parties as shown by its terms. There must have
      been a legal obligation or duty on the part of the promisee to such third
      person beneficiary. This obligation must have a legal duty which
      connects the beneficiary with the contract. In other words, the right
      (of action) of the third[-]party beneficiary to maintain an action on the
      contract must spring from the terms of the contract itself.

Rein v. Benchmark Constr. Co., 865 So. 2d 1134, 1146 (Miss. 2004). Therefore, the

following three factors must be present to create third-party beneficiary status:

      (1) the contract between the original parties was entered for that
      person’s or entity’s benefit, or the original parties at least
      contemplated such benefit as a direct result of performance; (2) the
      promisee owed a legal obligation or duty to that person or entity; and
      (3) the legal obligation or duty connects that person or entity with the
      contract.

Id. “[A] third party beneficiary may sue for a breach of the contract only when the

condition which is alleged to have been broken was placed in the contract for his

                                          -3-
direct benefit.” Rosenfelt v. Miss. Dev. Auth., 262 So. 3d 511, 519 (Miss. 2018). “A

mere incidental beneficiary acquires by virtue of the contractual obligation no right

against the promisor or promisee.” Id. Therefore, an individual or entity who did

not sign the contract, was not alluded to in the contract, and received no direct

benefit from the contract does not acquire third-party beneficiary status. Simmons

Hous., Inc., 36 So. 3d at 1286-87.

      In the present lawsuit, the parties do not dispute that QES’s scope of work on

the West Pier Facilities project was governed by Task Order Number 9, which

provided that QES would “provide Construction Material Testing (CMT) and

inspection services” for the project. (Def.’s Mot. Ex. B to Ex. 5, ECF No. 194-5.) The

Task Order required QES’s work to

      conform to the following [Port of Gulfport Restoration Program]
      documents and any subsequent revisions as applicable:

      1. Guidelines for Engineering Professional Services
      2. Construction Management Manual
      3. Survey Manual
      4. CAD Standards Manual
      5. Basis of Design
      6. Port of Gulfport Restoration Program Assumptions
      7. Document Control System
      8. Quality Management Guidelines for Consultants
      9. Task order Process
      10. Grant Compliance Manual.

(Id.) Southern Industrial argues that the Guidelines for Engineering Professional

Services incorporated into the Task Order impose the following duties on QES: (1)

to attend weekly meetings as needed . . . to review the status of construction,

resolve current issues, identify potential issues, discuss the quality of the work
                                          -4-
being provided, coordinate activities for [the] following week, and attend to any

additional matters;” and (2) “[c]onfirm the accuracy and adequacy of the Project

Drawings and Specifications for practical and economical construction of the

facilities (constructability and bidability).” (Pl.’s Resp. Ex. CC §13.2.1, ECF No.

260-29 (emphasis added).) Southern Industrial claims that both these duties were

incorporated into QES’s agreement for Southern Industrial’s benefit. Southern

Industrial also argues that QES breached both these duties because QES knew

about the underground debris at the project site, but it failed to notify any of the

other contractors.

      In support of its Motion for Summary Judgment, QES submitted an affidavit

signed by its President, John P. Oliver, III, in which he testified that “QES’s scope

of work only concerned testing concrete strength, registering blow counts,

performing soil compaction tests, and running gradations on excavated soil to

determine if the soil could be reused at the Port.” (Def.’s Mot. Ex. 5, ECF No. 194-

5.) He further testified that QES’s work was for the benefit of MSPA and that QES

did not design the project and was not involved in any pre-project planning or pre-

design soil testing. Finally, he testified that “QES did not perform engineering,

contract administration[,] or project management services for the Project.” (Id.)

Jonathan T. Daniels, Executive Director of the MSPA, has given identical testimony

via affidavit. (Def.’s Mot. Ex. 6, ECF No. 194-6.) As a result, QES argues that the

duties imposed by the Guidelines for Engineering Professional Services did not

apply to QES.
                                          -5-
      During QES’s 30(b)(6) deposition, Oliver testified that QES’s work on the port

project was classified as engineering services but not professional engineering

services. (Pl.’s Resp. Ex. B, at 271, ECF No. 260-2.) Therefore, this testimony

appears to conflict with the testimony given in Oliver and Daniels’ affidavits.

      In its reply, QES appears to retract its prior argument that it did not provide

engineering services. It argues that the project’s Guidelines for Engineering

Professional Services did not govern its work on the project, but it does not provide

any support for this argument. Therefore, at this stage of the litigation, a genuine

issue of material fact exists regarding whether and to what extent QES’s work was

governed by the project’s Guidelines for Engineering Services. Furthermore, there

is insufficient information in the record to permit the Court to determine whether

Southern Industrial directly benefitted from QES’s contract with MSPA. As a

result, QES’s Motion for Summary Judgment must be denied as to Southern

Industrial’s breach of contract claim.

II. SOUTHERN INDUSTRIAL’S NEGLIGENCE CLAIM

      QES seeks summary judgment as to Southern Industrial’s negligence claim,

because it claims it owed no duty to Southern Industrial. “Duty and breach of duty

are essential to finding negligence and must be demonstrated first.” Donald v.

Amoco Prod. Co., 735 So. 2d 161, 174 (Miss. 1999).

      A duty to act reasonably toward another may . . . arise by virtue of
      some undertaking regardless of the existence of a legal contract.
      [C]ontracts are not the only way in which the law imposes a duty of
      care. Whenever a person does some act, the law imposes a duty upon
      that person to take reasonable care in performing that act.
                                          -6-
Montgomery v. CitiMortgage, Inc., 955 F. Supp. 2d 640, 649 (S.D. Miss. 2013)

(internal quotation marks omitted). “[T]he important component of the existence of

the duty is that the injury is reasonably foreseeable.” Rein, 865 So. 2d at 1146.

“This court’s task in a diversity action is to apply the law of Mississippi, not to

create . . . a duty, which is not yet recognized by the Mississippi Supreme Court, nor

which is a rational extension of an already existing duty.” H.R. by & through

Robinson v. Double J. Logistics, LLC, No. 3:16CV655TSL-RHW, 2017 WL 4158853,

at *6 (S.D. Miss. Sept. 19, 2017) (internal quotation marks omitted).

      The Mississippi Supreme Court has held that “design professionals,”

including architects and engineers, have a “duty to exercise ordinary professional

skill and diligence.” Magnolia Constr. Co. v. Miss. Gulf S. Eng’rs Inc., 518 So. 2d

1194, 1202 (Miss. 1988). “Further, Mississippi law allows third parties to rely on a

design professional’s contractual obligation to the owner.” Id. “Because of this

contractual obligation to the owner, the architect owes a further duty, sounding in

tort, to the contractor who relies upon the design to his economic detriment.” Id.

(quoting Mayor & City Council of Columbus, Miss. v. Clark-Dietz, Inc., 550 F. Supp.

610, 624 (N.D. Miss. 1977)). The Magnolia court recognized that a duty can be: (1)

created by contract, (2) assumed either through the party’s conduct on the project or

through contracts with the project owner, or (3) created by common law. See id.

      QES’s Motion for Summary Judgment as to Southern Industrial’s negligence

claim must be denied for the same reasons the Court has denied summary

                                           -7-
judgment as to the breach of contract claim. QES’s duties under the project are

unclear due to the conflicting evidence and testimony presented concerning QES’s

Motion as well as the lack of any support for QES’s assertion that it had no duty to

disclose the existence of the debris field. The Court cannot, at this time and on this

record, grant summary judgment in QES’s favor.

                                   CONCLUSION

      For the foregoing reasons, QES’s Motion for Summary Judgment must be

denied. All motions to strike and requests for other relief that were embedded in

the parties’ summary judgment pleadings are denied at this time.

      IT IS, THEREFORE, ORDERED AND ADJUDGED that the [194] Motion

for Summary Judgment filed by the defendant Quality Engineering Services, Inc., is

DENIED.

      SO ORDERED AND ADJUDGED this the 3rd day of July, 2019.


                                                s/   Louis Guirola, Jr.
                                                LOUIS GUIROLA, JR.
                                                UNITED STATES DISTRICT JUDGE




                                          -8-
